Civil action to recover damages for an alleged negligent injury, tried in the municipal court of the city of High Point where the case was nonsuited and judgment affirmed on appeal to the Superior Court of Guilford County.
The evidence tends to show that plaintiff was employed by the defendant to work in the cabinet room of its manufacturing plant, and on 5 October, 1928, while carrying an arm full of china-closet posts or legs — each being about four feet long — he stepped on a dowel pin, a small piece of wood about an inch and one-half long, which caused him to fall and break his leg. There was an accumulation of trash on the floor "just a little of everything, shavings, dowel pins and just little pieces of stuff that is cut off of furniture," which were swept up in piles from all around the room. Plaintiff testified on cross-examination "The reason that I stepped on it was not because the dowel pin was so small that I could not see it. I was not looking."
From a judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors.
Plaintiff's injury seems to have resulted from one of those unfortunate accidents which was not anticipated and could not have been foreseen in the exercise of a reasonable prevision on the part of the defendant. Therefore, under the principles announced in Goddard v. Desk Co., 199 N.C. 22,153 S.E. 608, Crisp v. Lumber Co., 199 N.C. 343, 154 S.E. 311, King v.Power Co., 198 N.C. 86, 150 S.E. 711 and Warwick v. Ginning Co.,153 N.C. 262, 69 S.E. 129, the judgment will be upheld.
Affirmed.